Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 5-16,18-19 and 21-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-12, 14, and 16-17 of US Patent No 10,878,624 in view of Popescu (NPL Doc, “The ModelCamera”, herein referred to as “Popescu_NPL”) in further view of DiVerdi (NPL Doc, “Envisor: Online Environment Map Construction for Mixed Reality”).  Although the conflicting claims are not identical, they are not : 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2


5
6
7
8
9
10,878,624
Claim(s) 1 or 14
1


4
5
6
 6
1 


Instant Invention
Claim(s) 10
11
12
13
14
15
16

18
10,878,624
Claim(s) 7
1
8
9
10
11
12
 
14 


Instant Invention
Claim(s) 19

21
22





10,878,624
Claim(s) 14 

16
17



 
 


As per claim 1 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 10,878,624.  For example, each claim has similar elements such as a range cube map, an image cube map, laser scan data, and generating a tessellation pattern.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  
One difference between the instant application and claim 1 of US Patent 10,878,624 is that the instant application claim 1 includes: “a color texture”, a graphics processing unit” for the generating and rendering steps, and the claimed “intensity texture”.
Popescu_NPL teaches the claimed graphics processing unit in the last paragraph of section 5.4 and teaches of a color texture in section 5.2, 1st paragraph by teaching of storing color values for the cube map.
st paragraph).
DiVerdi teaches the claimed “intensity texture” by teaching of storing a set of alpha values for a cube map in section 4.2, 2nd paragraph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the intensity texture with the cube map as taught by DiVerdi with claims of US Patent 10,878,624 and Popescu_NPL in order to help determine where and when gaps are present within the cube map texture data (DiVerdi: In section 4.2, 2nd paragraph).


No Prior Art Rejection
	It is noted that claims 10-12 are not rejected under the prior art.  These claims however are rejected under on the ground of nonstatutory obviousness-type double patenting as mentioned above.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 14-15, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Popescu (NPL Doc, “The ModelCamera”, herein referred to as “Popescu_NPL”) in view of DiVerdi (NPL Doc, “Envisor: Online Environment Map Construction for Mixed Reality”).

As per claim 2, Popescu_NPL teaches the claimed:
2. A method of processing three-dimensional laser scan data (in section 1.2, 2nd paragraph “Our interactive modeling pipeline operates as follows.  The operator scans the scene with the Model-Camera, which is either handheld or placed in a bracket with two degrees of freedom (Fig. 1).  The ModelCamera consists of a video camera and a laser system that casts a 7 · 7 matrix of beams in the camera’s field of view. The video frames are read into a computer. The laser dots are located in each frame and depth samples are computed”.  Applicant’s disclosure describes the laser scan data on page 10 in lines 6-16.  This passage describes the laser scan data as laser data that surveys an environment.  This is consistent with Popescu_NPL where in section 1.2, 2nd paragraph it recites: “The operator scans the scene”.  In this instance, when the operator interactively scans the scene using either a handheld or bracket sensor with the laser, 3D laser scan data is obtained), the
method comprising:
preparing a range cube map comprising a range texture and an image cube map (In section 5.2, 1st paragraph “The registered concentric dense color and sparse depth frames are merged into a depth enhanced panorama (DEP) on the fly. The color data of each frame minus the regions covered by the laser dots is merged into a cube map” and section 5.2, 2nd paragraph “… The depth samples accumulated from the individual frames are stored in quadtrees for fast access to the nearest neighbor for a given sample. A quadtree is defined for each face of the cube map.”  
In this instance, the “DEP” or “Depth enhanced panorama” corresponds to the claimed “range cube map”.  The set of “color data” stored in the cube map corresponds to the claimed “image cube map”.  The set of “depth samples” stored in the quadtree for the cube map corresponds to the claimed “range texture”) comprising at least one of -- a color texture from the three-dimensional laser scan data (In section 5.1, 1st paragraph “… The color registration algorithm is similar to the one described in Section 4.2.”  In section 4.2, the color data picked up by the camera (i.e. color texture) is registered by first registering the depth data picked up using the 3D laser scan data, e.g. please see section 4.2, end of the 1st paragraph where they recite: “We achieve fast, robust registration by first aligning the depths in the two frames then aligning the colors (Fig. 10)” and in section 4.2, 1st paragraph “We perform depth registration by least-squares fitting laser dots in the new frame to old frame surfaces”.  Figure 10 shows an example of color texture data.
In this instance, the color texture data is prepared from the 3D laser scan data because the color data is first registered or aligned with the depth data that is picked up from the laser scan data), wherein the image cube map corresponds to the range cube map (This occurs in section 5.2, 1st and 2nd paragraphs because the “image cube map” (the set of color data in the cube map) corresponds to the claimed “range cube map” (the set of depth values in the cube map)).

Popescu_NPL alone does not explicitly teach the remaining claim limitations.
However, Popescu_NPL in combination with DiVerdi teaches the claimed:
an image cube map comprising at least one of an intensity texture (DiVerdi: In section 4.2, 2nd paragraph “the starting cubemap is set to black with alpha values of 1, and when pixels are drawn in from the video image, their alpha values are set to 0)”.  In this instance, the alpha values stored for each pixel across the cubemap face’s corresponds to the claimed “intensity texture”.  The alpha value is a measure of the intensity or amount of color that contributes to a given pixel in the cubemap.  When these alpha values from DiVerdi are combined with the color values from Popescu_NPL, the claimed feature is taught because these alpha values are then associated with the color values from Popescu_NPL.  These two features may be used together for example to apply alpha values for pixels using the color values for those pixels from Popescu_NPL.  DiVerdi in section 1, 3rd paragraph teaches of using a camera that can optionally be integrated with an auxiliary sensor with their system.  Popescu_NPL teaches that the auxiliary sensor may be a laser scanner in section 1.2, 2nd paragraph.  Thus, the claimed feature is taught using the combination of Popescu_NPL and DiVerdi, e.g. by using the laser scanner as the auxiliary sensor),
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the intensity texture with the cube map as taught by DiVerdi 

As per claim 1, the reasons and rationale for the rejection of claim 2 is incorporated herein.
Popescu_NPL teaches the claimed:
by a graphics processing unit (Please see the last paragraph in section 5.4, “We have achieved 5 fps rendering rate using the nVidia Quattro FX 3400 graphics card for a 512 x 512 output frame buffer and three input DEPs with more than 40K triangles each.”), generating a tessellation pattern using the range cube map (In section 5.2, 4th paragraph “A connected representation of the DEP is obtained by triangulating the depth samples in 2D on the faces of the cube map. A 3D triangle mesh is obtained by applying the connectivity information so obtained to the depth samples (Fig. 14)”.  In this instance, the triangulating and creation of the triangular mesh using the depth samples on the faces of the cube map corresponds to the claimed “generating a tessellation pattern”); and rendering an image based on the tessellation pattern by sampling the image cube map (In section 5.2, 4th paragraph “The 3D mesh is texture mapped with the cube map faces (Fig. 15)” and in the last paragraph in section 5.4, “We have achieved 5 fps rendering rate using the nVidia Quattro FX 3400 graphics card for a 512 x 512 output frame buffer and three input DEPs with more than 40K triangles each”.  Also figure 21 on the right side shows examples of the rendered image as the presented “visualization”.
	Also please see the first paragraph on page 398 where they refer to “Each input DEP is rendered from the desired view into a separate high-resolution 2048 x 2048 pixel OpenGL color and z buffer. The sampling rate of the triangle is stored in the alpha Channel …  If a pixel is covered in at least one DEP by a triangle that is not undersampled, the closest such triangle is used”).


As per claim 5, Popescu_NPL teaches the claimed:
5. A method according to claim 1, further comprising:
a pre-rendering process comprising preparing the range cube map and the corresponding
image cube map (Popescu_NPL in section 5.2, 1st and 2nd paragraphs where tiles and quadtrees are initially defined for each face of the cube map for the color and depth (range) data as part of the pre-rendering process.  The quadtree is defined before the rendering occurs and thus is part of a pre-rendering process.  The rendering occurs later on in the last paragraph of section 5.2 when the 3D mesh is texture mapped later on); and
a rendering process comprising generating tessellation patterns using the range cube map and rendering the images using the image cube maps from the three-dimensional laser scan data (Popescu_NPL in section 5.2, in the last paragraph where the triangulating corresponds to the generated tessellation patterns by using the range cube map (depth values in the cube map) and the 3D mesh is rendered by texturing mapping using image data from the cube maps which is from the 3D laser scan data.  Also rendering is taught in the 1st paragraph on page 398 in Popsecu).

As per claim 6, Popescu_NPL teaches the claimed:
6. A method according to claim 5, wherein the pre-rendering process is performable once to prepare the range cube map (Popescu_NPL in section 5.2, 1st and 2nd paragraphs where tiles and quadtrees are initially defined once the faces of the cube map for the color and depth (range) data as part of the pre-rendering process) and the corresponding image cube map, and/or the rendering process is performable more than once (Popescu_NPL in section 5.2, in the last paragraph and in the 1st paragraph on page 398 in Popsecu.  For example, in the 1st paragraph on page 398 in Popsecu, the runtime rendering may be performed more than once in order to render different viewpoints.  Also, figure 21 on the right side shows that the rendering is performed more than once in order to incrementally build and visualize the rendering in real-time).


As per claim 14, Popescu_NPL teaches the claimed:
14. A method according to claim 1, wherein rendering the image comprises: generating or using a tile map (Popescu_NPL in section 5.2, 1st paragraph where the set of tiles defined for the faces of the cube map make up a generated tile map that is later used for storing values).

As per claim 15, Popescu_NPL teaches the claimed:
15. A method according to claim 14, wherein rendering the image comprises: tessellating at least one tile in the tile map (In section 5.2, last paragraph where they teach of triangulating or tessellated within tiles in the tile map); and 
projecting tessellated points onto the face of the cube using corresponding range texels in the range cube map (In section 5.2, last paragraph where they teach of projecting points onto the face of the cube, e.g. it recites “The 2D triangulation is possible since the DEP has a single center of projection”.  Also, section 5.2, last paragraph teaches of using range texels (depth samples) from the cube map as well with the projecting.  Also please see figure 14 and its caption which refers to: “One face of a DEP with center O is shown. The depth samples P0, P1, and P2 are connected in a triangle obtained by Delaunay triangulating their projections onto the face.”).


As per claims 18 and 19, these claims are similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  The system of Popescu_NPL would have to have some type of non-transitory computer readable medium or a computer memory present in order to function and run on a computer as described by the reference (e.g. in the last paragraph of section 5.4 in Popescu_NPL).

As per claim 21, Popescu_NPL teaches the claimed:
21. A computer system according to claim 19, wherein the at least one graphics processing unit is configurable using an OpenGL application programming interface (“The per pixel merging of the individual OpenGL color and depth buffers is sped up by using the WGL_ARB_pbuffer and GL_ARB_multitexture extensions [41], which allow drawing into and combining multiple rendering contexts on the graphics card without transfers of the pixel buffers to/from main memory. We have achieved 5 fps rendering rate using the nVidia Quattro FX 3400 graphics card”).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Popescu_NPL in view of DiVerdi in further view of Sahoo et al. (US Pub 2014/0049537 A1) and Yao et al. (NPL .

As per claim 7, Popescu_NPL alone does not explicitly teach the claimed limitations.
However, Popescu_NPL in combination with Sahoo and Yao teaches the claimed:
7. A method according to claim 1, comprising: generating the range cube map from a spherical panorama range texture (Sahoo teaches of capturing spherical panoramic image of depth information using a laser range scanner, e.g. please see Sahoo in [0047] “… the panoramic images 410 may be captured using a laser scanning device and each image 410(i) includes a set of pixels associated with color data (e.g., RGB values) as well as depth data (e.g., Z values). In one embodiment, the panoramic images 410 comprise spherical panoramic images that capture color information and depth information for a spherical image plane centered on location 412“.
	Yao teaches that once spherical panoramic image data has been captured, it is known in the art to convert this to a cube map representation, e.g. please see Yao in section 3, 1st paragraph “Once we have constructed a sphere model, we need to convert it to the cubic images. The 3D sphere model’s surface contain the whole surrounding scene, but the cube mapping technology use six 2D images to substitute it … This step are generated the equirectangular panorama by the sphere panoramic model and generate the six cubic images by special image segmentation algorithm”.  The claimed feature is taught when the depth information stored in the spherical panoramic image in Sahoo is converted into a cube map as taught by Yao).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive a spherical panorama range texture as taught by Sahoo 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate an image cube map from a spherical panorama image texture as taught by Yao with the system of Popescu_NPL as modified by DiVerdi and Sahoo because some rendering systems may require a cube map to represent the surrounding panoramic scene data due to the cube map’s planar sides.  This may help make the mathematical calculations easier for the system to render the image.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Popescu_NPL in view of DiVerdi in further view of Yao.

As per claim 8, Popescu_NPL alone does not explicitly teach the claimed limitations.
However, Popescu_NPL in combination with Yao teaches the claimed:
8. A method according to claim 1, comprising: generating the image cube map from a spherical panorama image texture (Please see Yao in section 3, 1st paragraph “Once we have constructed a sphere model, we need to convert it to the cubic images. The 3D sphere model’s surface contain the whole surrounding scene, but the cube mapping technology use six 2D images to substitute it … This step are generated the equirectangular panorama by the sphere panoramic model and generate the six cubic images by special image segmentation algorithm”).
.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Popescu_NPL in view of DeVerdi in further view of Yao, Popescu (Pub No. US 2005/0128196, herein referred to as “Popescu_196”), and Sahoo.

As per claim 9, Popescu_NPL alone does not explicitly teach the claimed limitations.
However, Popescu_196 teaches the claimed:
9. A method according to claim 8, wherein generating the image cube map comprises: providing a set of vertices arranged in tiles for a face of a cube (Popescu_196 in figures 11 and 12 where tiles with vertices are shown.  Also please see Popescu_196 in [0144] “The registered frames are merged into an evolving DEP. The color data is merged into a cube map panorama. The faces of the cube map are divided into tiles”); and for each face of the cube, tessellating each tile (Popescu_196 in [0132] “The model depth images are triangulated into a regular mesh, or an irregular mesh if offsets are used” and Popescu_196 [0133] “… The geometry of partially covered tiles is modeled with a triangulated polygon. The polygon is unioned with each new patch and is re-triangulated. When the tile texture is filled, the polygon is replaced with the two triangles defining the tile.”  In this instance, the triangulating into meshes and triangles corresponds to the claimed “tessellating”) 

Popescu_NPL in combination with Popescu_196, Sahoo, and Yao teaches the claimed:
and projecting tessellated points onto the face of the cube using corresponding range texels in the spherical panorama range texture (Popescu_NPL shows the claimed “projecting tessellated points onto the face of the cube” in figure 14.   Popescu_NPL is silent about the claimed “spherical panorama range texture”.  Sahoo teaches of capturing spherical panoramic image (texture) of color and depth (range) information using a laser range scanner, e.g. please see Sahoo in [0047].  Yao teaches of projecting points onto the face of the cube using corresponding points in a spherical panorama texture in particular, e.g. please see Yao in section 3.1 where an equirectangular projection is used as a sample map projection to project from the spherical image data onto the rectangular cube map faces.  The claimed feature is taught by Sahoo and Yao together with the tessellation of points in Popescu_NPL and Popescu_196).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate an image cube map from a spherical panorama image texture as taught by Yao with the system of Popescu_NPL as modified by DeVerdi.  The motivation of claim 8 is incorporated herein.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tiles with vertices as taught by Popescu_196 with the system of Popescu_NPL as modified by DeVerdi and Yao in order to perform the texture mapping efficiently.  For example, placing the vertices within the tiles makes their organization easier to maintain and to update in memory such as where only tiles with required updates are located and updated over time.
. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Popescu_NPL in view of DiVerdi in further view of Hightower et al. (US 2014/0087867 A1).

As per claim 13, Popescu_NPL alone does not explicitly teach the claimed limitations.
However, Popescu_NPL in combination with Hightower teaches the claimed:
13. A method according to claim 1, further comprising, during rendering: 
for each frame, rendering off-screen images corresponding to a plurality of scans at a relatively low resolution for a given view point and selecting which images to render on-screen at a relatively high resolution for the given view point (This is taught by Hightower in [0057] “FIG. 9C shows a cube-map 940 where the twelve squares 942, 943, 944 are different sizes … This cube-map 940 recognizes that the resolution of some squares may not be as important to the viewer. For example, the resolution of the squares of the cube behind the viewer may be rarely viewed and so therefore can be of much lower resolution (such as square 944) than other squares which can be located directly in front of the viewer 942”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render off-screen images corresponding to a plurality of scans at a relatively low resolution for a given view point and select which images to render on-screen at .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Popescu_NPL in view of DiVerdi in further view of Kallio et al. (US 2013/0120380 A1).

As per claim 16, Popescu_NPL alone does not explicitly teach the claimed limitations.
However, Popescu_NPL in combination with Kallio teaches the claimed:
16. A method according to claim 14, wherein rendering the image comprises: in dependence upon a tile having range value(s) which do not meet a set of one or more conditions, not tessellating the tile (As previously mentioned above for claims 14 and 15, Popescu_NPL teaches of using tiles and tessellating the tile using depth values (range values), e.g. please see Popescu_NPL in section 5.2, 1st and last paragraphs.
	Kallio teaches that it was known in the art to not perform tessellating for a given portion (e.g. a tile) when the points or samples are not visible in the scene, e.g. please see Kallio in [0060] “… Likewise, skipping rendering for not visible output primitives may involve skipping tessellation for a specific portion of a patch that would produce the not visible output primitives”.  The claimed feature is taught when Kallio is used in combination with the tessellation of Popescu_NPL.  In particular, Popescu_NPL may skip tessellation for a given tile (a portion) when the primitives in that tile are not visible in the final scene image).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to skip tessellation for a given portion of the scene as taught by Kallio with the system of Popescu_NPL as modified by DeVerti in order to make the computation of the surrounding scene graphics more efficient.  For example, Kallio in paragraph [0060] teaches that the tessellation for a given scene portion may be skipped when the primitives in that portion are not visible.  Thus, processor time and computation is saved by avoiding any tessellation on scene portions that are not visible from the viewpoint of the user.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Popescu_NPL in view of DiVerdi in further view of Baker et al. (Pub No. US 2013/0271461 A1).

As per claim 22, Popescu_NPL alone does not explicitly teach the claimed limitations.
However, Popescu_NPL in combination with Baker teaches the claimed:
22. A computer system according to claim 19, wherein the at least one graphics processing unit is configurable using a Microsoft.RTM. DirectX.RTM. application programming interface (Please see Baker in [0106] “… Many of the functions that are utilized in the present invention may be implemented, for example, in GPU hardware for rendering 3D models in real time. The forward operators of the inversion process that utilize a 3D graphics rendering engine such as DirectX, OpenGL, UnrealSDK, or other, are best run on GPU hardware”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the DirectX application programming interface as taught by . 

Response to Arguments
Applicant’s arguments, filed Feb 16, 2022, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699